Citation Nr: 0943359	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  04-11 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard -Brady


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse
	

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1968 to December 1971 with service in Vietnam from 
June 1969 to June 1970.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, among other 
things, denied service connection for PTSD.  In June 2005, 
the Veteran testified at a videoconference hearing before the 
undersigned; a transcript of that hearing is of record.  In 
August 2005, the Board remanded the claim for further 
development.  In April 2008, the Board issued a decision that 
denied the Veteran's claim for service connection.  The 
Veteran, in turn, appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2009, the Court granted the parties' Joint Motion for Remand 
(Joint Motion), vacating the Board's decision as to the issue 
of entitlement to service connection for PTSD and remanding 
the claim to the Board for further proceedings consistent 
with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action on 
this matter is warranted.

In the Joint Motion, the parties noted that an August 2004 VA 
record listed only in-service potential stressors and 
included a diagnosis of PTSD.  The parties agreed that the 
August 2004 VA record satisfied the "low threshold" 
requirement for getting an examination established in 
McLendon in that there was medical evidence of record that 
indicated a disability that "may be associated with the 
veteran's service ...."  McLendon v. Nicholson, 20 Vet.App 79.  
The parties agreed that a remand was required for VA to 
procure a medical opinion that provided a diagnosis and an 
opinion with respect to whether there was a nexus between the 
PTSD diagnosis and events in service.  

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby notified that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, his claim 
shall be rated based on the evidence of record. 38 C.F.R. § 
3.655(b).  See 38 C.F.R. § 3.655(b) (2009).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled evaluation and/or examination, the RO should obtain 
and associate with the claims file (a) copy(ies) of the 
notice(s) of the evaluation and/or examination sent to him by 
the pertinent VA medical facility.

The Board notes that the Veteran claims that he suffers from 
PTSD as a result of his left hand injury that occurred while 
he served in Vietnam.  In particular, he alleges that 
sometime between July through September in 1969 during one of 
the several night alerts he heard the sounds of sirens and 
pop-flares.  As he ran out of his "hooch" to try to get to 
a bunker, a white flash went off in front of him that 
resulted in an injury to his left hand.  He claims that he 
was treated for his left hand at the 36th Evacuation 
Hospital.  Although service treatment records are negative 
for any left hand injury, this account is corroborated by lay 
statements, received in May 2003, from his mother, and 
January 2004, from a fellow serviceman, that support the 
Veteran's contention that he injured his left hand during a 
night alert in 1969 and received treatment at the 36th 
Evacuation Hospital.  Accompanying the January 2004 statement 
were photographs of the Veteran in Vietnam with his left hand 
bandaged.  

Prior to arranging for the appellant to undergo examination, 
to ensure that all due process requirements are met, and the 
record before the examiner is complete, the RO should also 
give the appellant another opportunity to present information 
and/or evidence pertinent to the claim on appeal (including 
any outstanding medical records for treatment of PTSD).  
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
identify all medical treatment providers 
who have treated him for PTSD subsequent 
to service.  The RO must obtain copies of 
all outstanding treatment records (those 
not already in the claims folder) from all 
treatment sources identified.

2.  After the above is completed, the RO 
should arrange for the Veteran to be 
examined by a psychiatrist to determine 
whether he has PTSD based on the incident 
in which he sustained an injury to his 
left hand (See the "History of Current 
Illness" in the report of a psychiatric 
evaluation conducted in August 2004..  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and the examination and the 
report thereof must be in accordance with 
DSM-IV.  The report should respond to the 
following:

If the Veteran is diagnosed with PTSD, the 
examiner is requested to provide an 
opinion as to whether it is related to the 
incident causing the above-mentioned left 
hand injury.  In this regard, the examiner 
should be advised that the corroborating 
evidence shows that the Veteran injured 
his left hand while serving in Vietnam in 
1969 during one of several night alerts 
and received treatment at the 36th 
Evacuation Hospital.  The examiner is 
instructed that only the specifically 
corroborated in-service stressful event 
may be considered for the purpose of 
determining whether exposure to such an 
in-service event has resulted in PTSD.  If 
PTSD is not diagnosed, the examiner must 
explain why the Veteran does not meet the 
criteria for such diagnosis. Should there 
be a diagnosis of a psychiatric disorder 
other than PTSD, the examiner also should 
indicate whether such condition had its 
onset in or is otherwise related to the 
Veteran's period of military service.

3.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim in light of 
all pertinent evidence and legal 
authority. 

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


